Cross-border exchange of information on road safety related traffic offences
The next item is the recommendation for second reading from the Committee on Transport and Tourism on the Council position at first reading with a view to the adoption of a directive of the European Parliament and of the Council facilitating cross-border exchange of information on road safety related traffic offences (17506/1/2010 - C7-0074/2011 - (Rapporteur: Inés Ayala Sender).
Mr President, I would like to suggest dividing my time into two parts: the first four minutes to make my speech, and the last two to answer questions from my fellow Members, if that is all right with you.
Mr Vice-President, President-in-Office of the Council, ladies and gentlemen, welcome to this first evening debate on the subject of transport. I would like to mention that between 2000 and 2010 we achieved the target we set ourselves to reduce the number of road fatalities, which stood at 50 000 in the year 2000. We did not succeed in reducing it by half, to 25 000, as planned. Instead, the figure now stands at 31 000, and therefore the new target that we have just set ourselves for the 2010-2020 period, to reduce these 31 000 road fatalities by half, requires new and important measures.
The measure that I am proposing today is the result of an agreement that has a long history, which began in 2008, based on a proposal from the Commission that Parliament warmly welcomed, because it provided us with another instrument; indeed, it provides us with an instrument to continue and improve on that goal to reduce the number of road fatalities. It was calculated that we could prevent at least a further 400 road fatalities each year, not counting injuries. However, in 2008, after our first reading, the report stalled. I therefore invite you to calculate the number of lives we have failed to save in those three years during which the report and the implementation of this instrument were delayed. The truth is that I have criticised myself for that every day, specifically for not having been more diligent. It was not Parliament's responsibility. It was the responsibility of the Council, which, with a blocking minority, did not accept the joint proposal from Parliament and the Commission.
Precisely with the aim of putting an end to this continuous flow of blood from the victims of road safety, we tried - with the Belgian and Hungarian Presidencies, whom I have to thank for having done everything possible and impossible to break the deadlock on this issue - and managed to unblock the issue, although the legal basis was changed. It required unanimous cooperation from the police, and there was the opt-out problem, since three Member States - the United Kingdom, Ireland and Denmark - had the option of remaining outside this new system definitively.
There was also a series of problems concerning limitations or conditions for a procedure which, at first reading and in the Commission's proposal, created a comprehensive system from the moment the offence is committed right up to the moment when the necessary sanction is enforced; all of this was done for the four offences which, at the time, were causing 75% of road fatalities: jumping a red light, breaking the speed limit, driving with a blood alcohol level higher than the legal limit, and not wearing a seat belt.
In any case, with this new proposal and its new legal basis, we managed to enter a new, important climate of negotiation where we succeeded in breaking the deadlock on the issue. It is a first step, a vital step towards achieving this, as has been confirmed by associations of victims and the families of road victims, as well as expert groups. Right now we are waiting to find out if a procedural matter, such as correlation tables, which came up at the last minute, could bring us to a standstill once again.
I only want to draw everyone's attention to the importance of not blocking this directive.
Mr President, I am very pleased to be able to take part in the debate concluding the long process of negotiations on the cross-border exchange of information on road safety violations. This is an important directive. It will make it easier for the Member States to exchange information on individuals who have committed road traffic offences in a Member State other than the Member State where the vehicle is registered. It will make it possible to identify the owner of the vehicle's logbook, and will make it possible for the authorities of the Member States to prosecute individuals who have violated road traffic regulations, regardless of their nationality.
I believe that adopting the directive will help to make the European Union's roads safer. Ensuring that drivers no longer go unpunished will have a preventive effect. It will deter 'road pirates', who too frequently and too willingly disregard the rules. The aim of this directive is essentially to save lives on Europe's roads. In spite of the obvious benefits arising from the proposed directive, it has been the subject of negotiations for a long time.
A proposal for a directive was first presented by the European Commission in March 2008. The debate on the proposal was held during the French Presidency in the second half of 2008. In spite of the Member States' support for the proposal and its main objectives, doubts emerged as to the choice of legal basis. As a result, the Council was not able to reach an agreement at this stage. It was agreed, however, that work should be continued in order to find a solution.
The Council reviewed the dossier in July 2010, on the basis of a new proposal put forward by the Belgian Presidency. This proposal contained a new legal basis, in the shape of Article 87 of the Treaty, which relates to police cooperation. On 2 December 2010, the Council unanimously adopted an agreement on this proposal. The Council position was submitted to the European Parliament for first reading on 24 March 2011. At this point, I should like to thank Mrs Sender and the Hungarian Presidency for their efforts aimed at overcoming the various obstacles that have stood in the way of this difficult compromise.
The final point of contention as regards this dossier was the correlation tables. An agreement was finally achieved thanks to the joint statement by the European Parliament and the Council and the separate statement by the European Commission. I greatly regret that certain Members of Parliament are disputing this part of our agreement. It took us a great deal of time to reach this agreement, and it would be inordinately difficult to explain to EU citizens why a legislative act of such great importance has been blocked in its final stages because of a difference of opinion on a purely technical matter.
Correlation tables are one of the points of contention between the Council and the European Parliament. The Polish Presidency will endeavour to reach an agreement on such a politically sensitive issue. However, this will be significantly more difficult if individual legislative acts, such as the one the European Parliament is debating today, are blocked even though an agreement has been reached on their substance. I would therefore ask the honourable Members of this House to respect the outcome of the negotiations between the Council and Parliament and to vote in favour of adopting a directive which will help us improve safety on Europe's roads.
Vice-President of the Commission. - Mr President, the Commission welcomes the efforts and commitment by all parties on this important issue, EU road safety policy.
Against this background, I would like to thank all actors for their spirit of compromise and I would like to thank Inés Ayala Sender for her contribution, which has enabled us to try to achieve a second reading agreement on this long-awaited piece of road safety legislation.
I would like to single out the following key points on which the text has been significantly improved as a result of intensive negotiations between the Council and Parliament: the data protection regime, information letters to offenders, the revision of this directive - with a clear perspective on future initiatives concerning the road safety guidelines - and reinforced enforcement mechanisms.
I would like to reiterate that the Commission still considers that the legal basis for transport was more appropriate for this directive, but we can accept the substance of it.
The Commission, as an honest broker, supported both the Council and Parliament in order to find a balanced and satisfactory agreement. The text of the directive, as it stands now, offers a good mix of flexibility and ambition, as requested by Parliament.
The Commission regrets the absence of correlation tables in this text but, in a spirit of compromise and in order to ensure the immediate adoption of the proposal, can accept the substitution of the obligatory provision on correlation tables, including in the text with the relevant recital encouraging Member States to follow this practice. I would urge you to accept the text in a second reading agreement and not risk reopening all points in conciliation for the sake of a horizontal issue such as a correlation table.
I would like to make a few remarks concerning the history of this document, or this decision. When we started to push this decision it was considered to be heresy. It was considered by the Member States as an insult and an attack on the sacred principles of subsidiarity.
The Member States finally reached a compromise and made a decision. It was very close to failing to do so, but now the Council has reached a compromise. I have to ask you to wait: we have not yet reached an agreement on two issues - correlation tables on one hand and 250 million vehicles on the other - in this long-awaited decision to deal, finally, with cross-border traffic violations.
Numbers show, for instance, that a foreign driver is three times more likely to commit an offence than a resident driver. EU figures suggest that foreign drivers account for 5% of traffic, but around 50% of speeding offences.
So we must wait for a solution on these two things. It is a long-awaited piece of legislation. It was not easy to reach a compromise in the Council. If you think that the Council is a homogenous body which now opposes Parliament on the sole issue of correlation tables, this is not the case.
Mr President, Mr Kallas, Mr Grabarczyk, I would like to join with previous speakers in thanking the rapporteur, Mrs Ayala Sender. As has already been mentioned, the Council has been blocking progress on this dossier since 2008 and we only succeeded in reaching a compromise under the Belgian Presidency. The improved sharing of data between the Member States should, as has been said, make it possible in future to prosecute various traffic offences across national borders.
Our main priority must be to improve road safety and to reduce the number of deaths and injuries on the roads. Together with the own-initiative report by Mr Koch on road safety, which contains a series of very specific proposals, the repressive nature of this directive will help to ensure that the rules are followed. I do not need to go into these rules in detail because they have already been described here in positive terms.
Changing the legal basis of European traffic policy to ensure police cooperation has finally enabled the Council to adopt a common position. However, the result of this has been that some countries, such as the United Kingdom, Ireland and Denmark, have been excluded. This means that once again we do not have equality for all European citizens. Citizens must understand what rights they have with regard to data protection. We have attempted to make the rules in this area more stringent, so that access to the data that is collected and transmission and storage of the data are all regulated as strictly as possible. We were also very concerned about the information.
Although the current text does not fully live up to Parliament's expectations, I am still optimistic, because I believe that this is the first step in the right direction. I hope that we will be able to continue building on this foundation over the next few years in order to move towards further harmonisation of European traffic regulations. The revision clause inserted by Parliament should make this possible.
I very much regret the fact that this report has ended up in the midst of the institutional conflict between the Council and Parliament about the correlation tables. During the trialogues we agreed that the joint statement on this subject would help us to find an overall compromise. I would very briefly like to remind everyone that tomorrow the European Association ...
(The President cut off the speaker)
Mr President, Commissioner, first of all, I would like to thank Mrs Ayala Sender for all her work for the last three long years, along with all the shadow rapporteurs who played their part in achieving this result.
Commissioner, I read your twitter update today, and the news it contained was good. It revealed, specifically, that in 2010 deaths on our roads fell by 11% and that we are well on the way to halving the numbers of deaths by 2020. The directive that is currently on the table can play its small part in contributing to this and we must thus give it our emphatic backing. For a long time the Council disputed the legal basis for this directive. We lost a lot of time as a result. I want to avoid us now losing a lot more time in Parliament discussing the correlation tables. That is an important debate in itself, but I do not think that we should link it in to this dossier. As a result, my group will be supporting the compromise package without reservation and rejecting the amendment relating to the tables, as we must deal with what is really important, and that is reducing the number of road deaths, removing the sense of impunity that some drivers have when they drive in other countries ...
(The President interrupted the speaker)
Mr El Khadraoui, I am so sorry but apparently there is no Polish interpreter at present. No doubt they have been struck by food poisoning as a result of the disgusting food in Parliament tonight. Can we just pause while we sort this problem out.
Mr President, I was just saying that the feeling of impunity must be done away with and that with this directive we will help to bring that about. Is the result perfect? No, of course it is not. It is a first step, namely organising the exchange between Member States of data concerning the identity of drivers who violate a law in another country. In future, offenders will have their fines sent to their homes, along with any reminders, and in that way they will be encouraged to follow the rules.
Of course, we would have liked to have seen the Member States commit to also chase up their citizens who commit offences elsewhere, but we will perhaps be putting new measures in place in that regard in just a few years. That, sure enough, is the revision clause.
To sum up, we need to support this - we have worked hard on it. It is a small step, but it is an important one.
I too wish to thank the rapporteur, Mrs Sender, and the shadow rapporteurs for their excellent cooperation. This directive is above all necessary to increase protection for our citizens on the roads and to reduce fatalities due to traffic offences. This is a first important step in this direction.
Having myself participated in numerous trialogues and negotiations, I am pleased that we have now reached a principled agreement. Speaking of agreements, I must unfortunately say that, compared with the report at Parliament's first reading, this draft directive has lost a considerable amount both in terms of content and in terms of impact. The part on enacting penalties has been deleted, under pressure from the Council. We must, however, give the Council recognition for the fact that the increase in the number of offences from four to eight came just after the Council's first reading. This left the impression that the Council had a sincere wish and desire to deal seriously with this issue. Unfortunately, at the Council's request, the legal basis was also changed, which left out the aforementioned part on enacting penalties and changed the Directive such that it merely contained cross-border exchange of information. Because the directive focuses exclusively on exchange of information, I made several proposals in this area, most of which found support, and thanks to these, data protection and privacy were treated more clearly and strictly.
I would now like to say more on the proposals that I submitted to this House regarding correlation tables. At Parliament's first reading and in the Committee on Transport and Tourism's in May this year, the idea of adding correlation tables to this directive was supported. Unfortunately, despite the opposition of the Group of the Alliance of Liberals and Democrats for Europe in the last trialogue, this was removed. Today, the Conference of Presidents has unanimously supported correlation tables, which were the result of two decisions at last year's Conference of Presidents and also the recent decision at the session of 30 June.
On behalf of the ALDE Group, I can clearly state that we support the adoption of this directive. Of course, I am also striving to get the amendments I tabled adopted, but in any case the most important thing is the progress made on the compromise that has been achieved, and the adoption of that compromise.
Mr President, ladies and gentlemen, firstly, I would like to thank the rapporteur who has made a serious effort to bring about a compromise in this area. If we look at the various traffic figures, it becomes clear that in particular in areas where there is a lot of traffic from other countries, there are major differences in the frequency of accidents involving citizens of the country or the region in question and people travelling to this country for the first time. Why is this? It is certainly in part because they are driving in an area which is unfamiliar to them, but also because there is unfortunately no common sense on the roads and people ultimately only follow the rules if they know that they are likely to be punished for transgressing. That is a very sad fact.
The result is this regulation because we need to take action if we really want to bring the accident figures down. However, the Council has very rapidly put a stop to the plans made by Parliament and the Commission. All that now remains is an improvement in the sharing of data in the case of serious offences, no more and no less. The previous speakers have referred to this in very restrained and refined terms. I would like to be more outspoken and make it clear that the Council is responsible for putting the brakes on. Braking on the roads is a relatively sensible manoeuvre, but in the case of legal regulations it presents a problem. I would like to congratulate the new presidency on its ambitious approach and I hope that it will be able to carry it through.
Nevertheless it was very difficult to ensure that the data was protected, because the Member States want the data, but they do not want to provide genuine official assistance when it comes to prosecuting offenders. Unfortunately, this is a very poor regulation. It is a first step, but nothing more.
Finally, I would like to mention the drama over the correlation tables. I believe it is essential for us to have them, because ultimately I am also the rapporteur for the report on the implementation of EU law and the Commission needs these tables urgently for this report.
Mr President, first of all, I would like to welcome the minister, Mr Grabarczyk. I wish him a successful period of collaboration with Parliament. Of course, I also thank the rapporteur for this report.
I hope that Parliament will tomorrow endorse this agreement on the cross-border enforcement of traffic offences. That would be a happy achievement after such long and difficult negotiations, as this legislation really will improve European road safety. I therefore hope that there will not be anyone in the House in the morning applying the brakes, like those in the Council to whom Mrs Lichtenberger referred.
This agreement has our backing, as the Commission has produced a written statement that recognises that the Member States may themselves choose to apply a system of licence plate or driver liability when carrying out enforcement. That was something that I personally found very important. German attempts to prevent licence plate liability were unacceptable After all, that would have meant that the Germans, for example, would have been able to race from the Dutch border to the sea along our motorways, and that is certainly not the idea.
This new piece of legislation ensures that speed demons abroad can no longer go on their merry way undisturbed and unpunished. A real step forward for European road safety can be taken tomorrow. I sincerely hope that the report will be adopted by this House and that it is not hindered by all sorts of institutional trivialities.
Mr President, ladies and gentlemen, I am utterly underwhelmed. If we really want our citizens to be safe, then when it comes to road safety, all citizens and all businesses in every Member State must be equal before the law. Otherwise, instead of speaking of European unity, we should refer to European disunity and the principle of every man for himself.
The basic idea is wholly legitimate: more safety for our citizens, working to reduce the number of deaths on European roads by penalising anyone who drink-drives, and anyone who speeds, no matter where they are in Europe, particularly when abroad, and those who think that the law will not notice them smoking a joint, and so on. However, essentially we have come up with a system whereby Member States - although not all of them - will exchange information data that will not be much use, since the penalties themselves are optional.
You call this progress. You will have to explain to drivers in the French Nord-Pas-de-Calais region that when they are caught on a static speed camera they will have to pay a fine, as is only right, but that British and other foreign drivers will be left free to continue using our motorways as race tracks. The UK, Irish and Danish opt-outs are unacceptable.
Scandalously, the country of origin principle, which is so dear to the ultra-liberals who are unfortunately governing the Union, will allow offenders to escape scot-free.
Looking ahead, we may find that low-cost road transport companies choose to register their vehicle in these countries where they will be at liberty to impose worse working conditions on their staff. They might require their employees to take risks, which could prove fatal both for them and for other road users. We will invite the Commission and the Council to explain this approach in person to the victims and their families: let them explain why they are in no way responsible.
In view of what I have said, you will understand that the information to be exchanged and used will be purely anecdotal. If we are to save lives, we need to get back on track as soon as possible. We can rely on the support of the new Polish Presidency. It is laudable to want our citizens to be safe, but it would be much better if we were to make it a reality.
on behalf of the EFD Group. - (SK) Mr President, the establishment of an area of free movement throughout the whole of the European Union brings with it the need for an adequate mechanism to supervise compliance with traffic regulations by drivers who, as a result of unresolved issues over the correct handling of the necessary information, have escaped the consequences of an infringement of traffic regulations.
Efforts towards the necessary legislation have long been frustrated by the divergent views of Member States on how to solve the problem, but I believe we will be able to make substantial progress towards solving this issue. It is a pity that an agreement will come first between the States in the area of unified regulations on prosecuting and penalising drivers, while the coordination and unification of traffic regulations on EU roads, making it easier for drivers to comply with universal European road traffic regulations, remains a distant prospect.
A driver can travel at an unrestricted speed on the motorway in one country with no penalty, but will have to stick to a much lower speed limit on the same kind of motorway in another country. It is therefore right to ask who lays down such stringent speed restrictions or such markedly different traffic rules in individual countries, and why. We should also seek an answer to this.
(FR) Mr President, during the first reading, I thought that Parliament's proposals could lead to the potentially futile persecution of motorists at European level, with greater emphasis on the financial returns from speed cameras rather than on saving lives.
I am afraid that, at heart, nothing has really changed. Of course, in a country like mine, where persecuting motorists has become a presidential pastime, finally calling drivers of foreign vehicles to account might appear to bring greater justice and fairness. It is true that the penalty for torching someone else's car is less than the potential fines when driving one's own car.
It is also significant that the information will be exchanged using EUCARIS, a system designed for combating organised crime and terrorism under the Prüm Convention, which is itself symbolic.
In my country, 25% of offences registered by static speed cameras are committed by foreign vehicles. That figure rises to 50% in the summer. The number of offences has rocketed since 2003, although no one has allowed for the direct correlation between this explosion and the increase in the number of fixed speed cameras. Are foreign drivers less aware of the warning signs and of capricious changes to the speed limit, often for no real reason? They probably get flashed more often. Does that make them more dangerous? Are they more prone to accidents? That is a different question.
This directive is being presented as a way of providing equal treatment for European motorists, but the United Kingdom, for example, which accounted for 90 000 motoring offences recorded last year in France, will be opting out. As will two other Member States. French motorists are required to deposit the total fine in order to appeal. This illegal measure is quite rightly being contested in the European Court of Human Rights. Will it be applied to foreign drivers? What is fair about that?
Finally, I am sorry to see that the compromise negotiated with the Council no longer contains many of the guarantees suggested by Mrs Ayala Sender to protect privacy.
(The speaker agreed to take a blue-card question under Rule 149(8))
Mr President, Mr Gollnisch mentioned that collecting speeding fines in his country had become a kind of presidential hobby. He mentions the number of British drivers who are caught and fined for speeding: would he accept that the system that is run in France of on-the-spot fines, with the number of speed cameras that there are on the motorways as you enter France, is wide open to corruption, and that levying on-the-spot fines without any real receipt is another form of corruption in France?
(FR) Mr President, I would like to thank my colleague, but I am not sure that there is a danger of corruption. However, there is a clear risk that the rules will be applied unfairly and arbitrarily because individuals who pay on-the-spot fines so as to retain the use of their car might well have been dealt with less severely in a police court.
To that extent, I do understand your country's reticence, but it seems to me that your position is undermining the value of the text under discussion.
(DE) Mr President, I would like to thank the rapporteur for her contributions and for all her work. I would also like to thank the shadow rapporteurs, the Council, the Belgian and Hungarian Presidencies and the current presidency, despite the fact that overall the Council did not play the most glorious role in the case of this dossier and that the result does not meet our expectations.
This is a very sensitive subject. More than 30 000 people die and more than 340 000 are seriously injured every year and by means of cross-border prosecutions we want to make it clear to the citizens of Europe that this is not just about being prosecuted in your own country for serious offences, but that Europe is also a single transport area. We took it for granted that the existing technical obstacles would be removed. For example, as we have seen recently, radar devices used in one country are not recognised in another. However, we need to remove the obstacles to prosecution in particular, because we want to see improvements across national borders.
We were mistaken about this. It is true that we have taken a step forward, a small step, and we will support this move, but we had hoped that we would be able to remove the larger obstacles. We were wrong, because at the moment the only thing we have achieved is sharing information. I think that the subject that has just been mentioned would be better discussed in committee than here in plenary.
I would like to say one more thing on this subject. I hope that there will be a majority tomorrow and that we will send the Council a clear signal about correlation tables. If we do not have a majority tomorrow in favour of correlation tables in this area, this does not mean that the subject is closed for Parliament. The Council must take these subjects more seriously. If there is no correlation table, we will have grounds for assuming that the Council does not take the subject seriously.
I would like to ask the members of the Council to tell their colleagues that the methods they have used for blocking a good dossier by means of correlation tables will not be acceptable in future. I hope that we will have a majority tomorrow. I will continue to appeal to the Members from the Group of the European People's Party (Christian Democrats) not to support the amendment tabled by the Group of the Alliance of Liberals and Democrats for Europe, but I hope that this will not send the wrong signal to the Council and will not be misunderstood.
(DE) Mr President, Commissioner, President-in-Office of the Council, ladies and gentlemen, over 31 000 people a year are still dying on European roads. That being so, I find it negligent, to say the least, that the Member States' transport ministers have blocked such an important instrument in the Council for over two years. As representatives of the people, you should be keen, for the safety of your citizens, to ensure that drivers from non-Member States cannot disregard traffic rules with impunity.
The fact that we shall be voting on this proposal tomorrow is due, above all, to our rapporteur's persistence. Like her, I too am disappointed that the Council has changed the legal basis for this directive, thereby provoking an opt-out by three Member States. This will create a law for EU-wide prosecution of traffic offences that will not be applied throughout the EU and I consider this less than perfect, to put it mildly.
This disappointment notwithstanding, it is another important step towards closer cooperation in the road traffic sector and I should like to ask you all to vote in favour of this compromise tomorrow. I should like to point out once again that the rapporteur campaigned extremely hard for a strong review clause and to thank her for that; I hope that, when the review comes around within the next five years, the transport ministers will be not only older, but also wiser.
(ES) Mr President, improving road safety in Europe and preventing fatalities requires more training for drivers, but also putting a stop to the impunity enjoyed by those who commit the most dangerous offences.
There should be no borders when it comes to punishing those who threaten European citizens by jumping traffic lights, driving under the influence of alcohol or drugs, not using seat belts or speeding when driving in Member States where they do not reside. That is what this initiative ensures through data exchange.
However, I also hope that correlation tables will be included in this directive, and I would join my fellow Members in asking the Council to make a special effort in that area.
I regret the fact that the United Kingdom, Ireland and Denmark have opted out, and I hope that in future we will all be aware that changing Member State while driving does not mean forgetting our training or our responsibilities at the wheel, particularly the responsibility to prevent fatalities.
(LV) Mr President, I should also like to begin by thanking Mrs Sender and also the various presidencies for coming to this compromise. Negotiations, of course, were difficult due to the change in legal basis, which called for a unanimous vote by the Council, and on the other hand, resulted in the fact that three states are not participating in this legislation. It is positive to note that the new directive will finally end the anti-social practice that drivers who commit serious traffic offences in other European Union states are actually not penalised, or are penalised in very rare cases. I should also, perhaps, point out two important issues for the future. First of all, it is now in the hands of the Member States to ensure that this directive has meaning and produces results, and we expect that Member States' competent authorities will take action, utilising data-exchange systems not only to identify and locate offenders, but also actually to enforce penalties to which they are subject. Regarding the issue of personal data privacy, Parliament had serious concerns whether this data exchange would be confidential and used only for the purpose of locating and penalising the offenders, and not used for other purposes. I should like to express my hope that Member States' competent authorities will not do so. Finally, as the Commissioner has already stated, I should be very disappointed if for some reason, now we are at this final stage, there should not be enough votes for this resolution tomorrow. I hope that will not happen. Thank you.
(NL) Mr President, the Dutch Party for Freedom (PVV) supports improving road safety, but we see no point to the plan to pass on personal data at European level in order to collect speeding fines. The collection of fines is a national matter and, where so required, countries can already cooperate on a bilateral basis to tackle notorious speed demons.
We are thus certainly not going to give carte blanche to any country that so wishes to demand the sensitive personal data of Dutch citizens at will. We, the Dutch Party for Freedom, oppose this proposal for that reason.
When, in practice, it is evident that a disproportionate number of motorists from another Member State are committing motoring offences in a given Member State, the Member States in question can reach bilateral agreements, as already happens.
(PL) Mr President, Commissioner, Mr Grabarczyk, in the European Parliament we agree that it is necessary to promote road safety in Europe. The directive on cross-border enforcement represents significant progress in terms of improving this latter.
I believe that the directive should impose greater obligations on the Member States to provide information, and include a reference to the need for appropriate and correct information for drivers on the regulations which are in force. We should at long last carry out a review of enforcement procedures and harmonise road traffic regulations and the procedures for checks. To this end, cross-border enforcement should be guaranteed on the basis of an efficient exchange of information between Member States. One of the ways to achieve this is by creating an electronic network for the exchange of data, by means of which it will be possible to establish the identity of vehicle owners, and thus of those guilty of road traffic offences.
I would like to note that, in my opinion, the legal instruments outlined in the report relating to the security of data which has been obtained are sufficient. The directive is extremely important as it covers very serious road traffic offences, such as those which have already been mentioned several times today. Tomorrow's vote may open the way to an agreement at second reading, on the basis of which amendments to the legal basis for the directive will be agreed. The provisions of the directive may thus be in force in the Member States 24 months after its publication.
(FR) Mr President, I too would like to thank the rapporteur.
However, there is no point in reminding you that we have not achieved the target for reducing annual fatalities and that much remains to be done - not least on reducing driving offences committed abroad, if we are to achieve the 2020 target.
At present, in my country, which is located in the centre of Europe at the intersection of roads to and from Germany, Luxembourg and Belgium, a large number of non-residents are involved in road accidents, many of them linked to speeding or drink-driving. This is a daily reality.
By way of conclusion, let me point out two things. Firstly, we need to do our utmost to standardise penalties throughout Europe so as to prevent the perception of impunity and unfairness from growing. It is incredible that a citizen who drink-drives or runs a red light can avoid punishment purely because he was driving outside his country of residence. Secondly, we must do all we can to harmonise blood alcohol limits and speed limits within the Union, together with measures to tackle those who drive under the influence of drugs. Essentially, we do not need liberalism, ultra-liberalism, neo-liberalism or any other ideology: rather we need more Europe, not less.
(PL) Mr President, Mr Grabarczyk, Commissioner, tomorrow at midday we will vote on the Sender report. After years spent negotiating positions, we have an opportunity to create a single EU electronic network for the exchange of data. We have an opportunity to make significant improvements to safety on Europe's roads. I know that many of you are wondering whether to support Amendment 36 on correlation tables tomorrow.
Ladies and gentlemen, we have no time for further delays in adopting this report. Every day costs the lives of at least several people using Europe's roads. I am opposed to prioritising procedural issues over matters of substance, and in this instance we are dealing with an attempt to prove the superiority of one position over another at all costs. I only have a few seconds left, and so I shall be brief. On behalf of the millions of individuals who travel on Europe's roads on a daily basis, I am asking for support in tomorrow's vote for this difficult compromise between Parliament and the Council.
- (CS) Mr President, I would like, first of all, to congratulate the rapporteur for her truly tenacious work on this report. The compromise that has been reached should be seen as a first step, which should be followed up as quickly as possible. In the current situation, European drivers abroad appear to be immune, and they usually are. According to Eurobarometer research from June last year, the cross-border enforcement of laws is the third highest priority for European citizens as far as road safety is concerned, coming after improvements to transport infrastructure and the enforcement of traffic laws at national level.
I therefore very much support the rapporteur's view that the Commission should propose harmonising the enforcement of road traffic rules as soon as possible. Only by establishing penalties at European level will we achieve the application of road traffic rules to all drivers without exception. The compromise we have now reached must be welcomed. The sharing of information between Member States can significantly help to reduce the number of serious traffic accidents. The estimate of 5 000 victims spared says it all, and I am therefore calling for us to support this compromise tomorrow.
Mr President, while saving lives must be of paramount concern to any legislature including this one, and to national governments, I believe in this case that citing that reason is disingenuous.
On Amendment 2, it is clear that there would need to be harmonisation of fixed penalties - another small step towards a European superstate.
I have driven in most European countries, including Eastern European countries, and driving conditions are highly inconsistent, as are signage and driving rules. How can you have a consistent policy here? I am glad the UK will be opting out, because one of the things we have, which some EU states do not have, is the right to appeal to a court: the right to appearance in court for all traffic offences. The position on this is inconsistent across the EU. Is the aim, in fact, to have a single complete legal system?
(DE) Mr President, to date, the highly disparate rules in the individual Member States have resulted in injustice and irresponsibility in road transport. For example, drink-driving or driving under the influence of drugs are not prosecuted and punished to the same degree for all road users in a Member State. This directive should change that.
Without doubt, the opt-out facility permitted by the new legal basis remains a fly in the ointment and I hope that, if possible, no Member State will in fact make use of this opt-out for any extended period of time. I also hope that there will be a large majority in the vote tomorrow, so that safety and justice on the roads prevail and that, under the new presidency, the Council will ultimately be able to push ahead and ensure that the correlation tables are introduced, so that we can verify if what is decided jointly in the European Parliament and the Council is in fact implemented.
- (SK) Mr President, the main task of every state is to protect the lives of its citizens. I therefore consider it extremely important for us to be able to punish, effectively and rapidly, those who threaten the lives of others through their actions. It can be seen from the statistics that the number of non-resident drivers exceeding the permitted speed limit in a given Member State is relatively higher than the number of resident drivers. For this reason, cross-border cooperation in this area is very important.
Poor coordination in imposing penalties for traffic offences between countries helps drivers who come from a Member State other than the one in which the offence is committed. At the same time, it discriminates against drivers who commit an offence in their home country and who cannot avoid the punishment.
The possibility of cross-border enforcement of penalties in relation to serious crimes such as murder or robbery has not run into the same sort of complications as in the case of traffic offences. These offences also threaten people's lives, and therefore there should be no exemption.
Vice-President of the Commission. - Mr President, just some factual remarks. First of all, opt-outs. No country has signalled that they will opt out. On the contrary, informal signs are that countries support this legislative act, so it is not being said that these three countries will opt out. This is a legal basis question.
On conciliation: if people think that conciliation will be a solution and offer a better compromise than we achieved today, I am not so sure. As I said at the beginning, this is why I consider this compromise decision so important. Yes, of course, there are a lot of details which can be improved and will be improved, but this is one of the first types of legislation involving cross-border law enforcement and this is a matter of sovereignty, sensitivity, or intelligence, whatever. It is a subsidiarity issue. This is why this was blocked but now we have a compromise and we have a clear understanding that we have at least some tools to enforce the rules and to fight traffic violations. This is why this is so important.
One factual remark about the penalties. There is already a Council framework decision on the mutual recognition of financial penalties, which also covers road traffic offences. So if you receive a penalty, especially after this new law, you will pay.
Mr President, honourable Members, this debate was exceptionally interesting, and it confirmed that there is a difference in positions, but a concern about the safety of road traffic was common to all speakers. This is the most important goal we are setting ourselves by taking up work on the directive, which reflects our concern for the safety of our citizens and the safety of road users. It is very important for there to be a happy ending to the compromise which was so difficult to achieve in the trialogue. I would like to stress once more that correlation tables are one of the points of contention between the Council and the European Parliament, but the Polish Presidency will strive to reach an agreement on this politically important issue. I would like to assure you that we will endeavour to resolve this issue horizontally.
Turning to the doubts expressed by several speakers, for example with regard to personal data protection, I do not wish to go into technical details, but I would like to stress that this very issue is covered by Article 7 of the cross-border enforcement directive. This directive provides for the best possible data protection system with reference to the Prüm Decision and the Council framework decision 2008/977/JHA of 27 November 2008 on the protection of personal data processed in the framework of police and judicial cooperation.
I would also like to express my belief that the three Member States which in principle will not be taking part in the implementation of this directive, as Commission Kallas has already mentioned - Denmark, Ireland and the United Kingdom - will be able to decide to participate at a later date, by means of an opt-in for Ireland and the United Kingdom, in accordance with Article 4 of Protocol No 21 to the Treaty on the Functioning of the European Union, and by means of the international agreement provided for in paragraph 13 of the directive for Denmark.
Finally, I would like to say that the issue of equality, which was mentioned during today's plenary debate, is an important one, and it merits a vote in favour of maintaining the compromise tomorrow.
If the President will allow me, I have one more thing to say: Poland took over the presidency of the European Union on 1 July, and is now working for the good of all the Member States, but something else that happened in Poland on 1 July was the entry into force of an act which makes road traffic safer by means of automatic speed detectors. This too is progress towards safety.
Mr President, firstly, I would like to thank all my fellow Members for their words and, above all, their cooperation, particularly that of the shadow rapporteurs, as well as the Group coordinators, Parliament's services, the Committee on Transport and Tourism and especially the Commission. I should also like to thank the Council for its cooperation, since it has provided a great deal of support to the Belgian and Hungarian Presidencies.
I agree that we were most ambitious at first reading, in other words, Parliament and the Commission were moving forward together. However, we were stopped in our tracks by a blocking minority in Council, with which Parliament and the Committee on Transport and Tourism are already familiar, because the Council has been blocking some important measures for years now, in some cases permanently. In this case, we made an effort. We broke the deadlock. To that end - for practical reasons, and because of the optimism that motivates us to make use of every available opportunity in the area of road safety - we accepted the Belgian Presidency's proposal to try to find a different way forward, for which I was grateful. We tried to move past the Council's block, and we succeeded. The Belgian Presidency worked very well with us, as did the Hungarian Presidency, and we were successful.
It is true that this is only the first step, but we were in complete deadlock. It is the first step. We managed to improve data protection, to require the Member State of registration to provide the necessary information, to introduce consultation with victims' associations and experts, and to include a strong revision clause that the Commission accepted, for which I am particularly grateful to the Vice-President.
Now, with utmost respect, I would just remind Mrs Savisaar-Toomast, who, I am sorry to see, has not stayed, even after expressing her reservations to us, that the Group of the Alliance of Liberals and Democrats for Europe was able to adopt another transport report without the correlation tables and that, in this case, I believe that they could make an effort, and I appeal to them to do so, to give this report a chance, otherwise they are not going to help the disagreement with the Council, since the Council will still be able to use its blocking minority in the future. Things are not going to get any better in the conciliation procedure. I think this is a fantasy, and perhaps Mrs Savisaar-Toomast's youth makes her think that we can manage it, but I do not believe that is going to be the case this time.
Therefore, I would ask Mrs Savisaar-Toomast and the ALDE Group that tomorrow they do not force us into voting against the amendment regarding the correlation tables. That will not improve anything, and the victims, the victims' families and our citizens out there are not going to understand why, because of an interinstitutional quarrel, we are blocking such an important instrument, which is a first but vital step in the right direction.
The debate is closed.
The vote will take place on Wednesday, 6 July 2011.
Written statements (Rule 149)
in writing. - This important report aims at improving road safety and abolishing the impunity of non-resident drivers in the EU. Incredibly, some 100 people a day die on Europe's roads. We simply must act decisively to improve road safety. EU studies show that respecting the rules of the road would result in 33% fewer road deaths. At present, 75% of road deaths are caused by four offences: speeding, breaking red lights, failure to use seatbelts and drink-driving. Indeed, EU statistics suggest that non-resident drivers account for 5% of traffic but for some 15% of speeding offences. However, most go unpunished because Member State authorities are unable to pursue drivers once they return home. This report approves a system for exchanging information between Member States to enable follow-up on road-safety-related traffic offences committed by non-resident drivers. Unfortunately, the previous Fianna Fáil Government chose not to participate in the drafting of this directive. However, I'm pleased to say that the new government is now carefully considering opting in to the new system.
in writing. - (CS) There are three aspects to road traffic safety. The first aspect is safe infrastructure, which involves road construction, road visibility, installation of signs and so on. The second aspect is the safety and safety features of vehicles, and the third is the driver. Since the target of drastically reducing the number of fatalities in road traffic accidents was included in a White Paper some years ago (the target was a 50% reduction), various studies have shown that the weakest link in the three aspects affecting the accident rate is the driver. It is therefore important gradually to adopt all possible measures to 'improve' this weakest link in the three aspects of road traffic. One of these measures is to improve the enforceability of traffic regulations. According to various studies, improving the enforceability of road traffic law, that is, tackling the non-enforceability of fines for offences committed in another State, is an important aspect for improving the current situation. In some States the enforcement bodies easily cope, particularly in the case of parking offences. In other cases the matter is more complex, and enforceability between States is negligible, particularly where automatic equipment is used and the information is not transferred. The theme of the report is therefore very topical, and it concerns me personally that the amendments by the European Commission and the Council remove many parts of the original text. Nevertheless, I believe that we can adopt a usable document, once the rapporteur's proposal has been approved.
The high death rate on Europe's roads is a problem which affects all EU residents. One of the White Paper's ambitious goals to be achieved by 2010 was a 50% reduction in the number of fatal accidents. According to the EU database on road accidents (CARE), there has been a 36% reduction, which is undoubtedly a significant step forward. Research into the frequency of offences committed in the country of residence or in other countries shows a clear increase in hazardous behaviour such as speeding, driving without a seatbelt and drink driving outside the country of permanent residence. We should therefore make every effort to minimise such practices, by introducing harsher penalties and by ensuring that there is less chance of non-residents going unpunished, which can be achieved by introducing standardised regulations for all European citizens, regardless of their country of residence and the country in which they committed the offence. I believe that the same rules should apply to all countries, and I am therefore deeply concerned by the separate treatment given to the United Kingdom, Ireland and Denmark. Communication between citizens and decision-making bodies is a key aspect in this regard. We should make EU citizens more aware of the road safety regulations which are in force in the different Member States and of the implementation of new directives, in particular using appropriate methods which ensure that sufficient information is provided regarding the consequences of non-compliance with road safety regulations when driving in other Member States.